





Execution Version


EXCHANGE PARTICIPATION AGREEMENT


This Exchange Participation Agreement, dated as of April 7, 2017 (this
“Agreement”), is by and among Emergent Capital, Inc., a Florida corporation
(“Emergent”), and the holders of Senior Notes (as such term is defined below)
party to this Agreement (the “Consenting Senior Note Holders”). Capitalized
terms used but not defined herein shall have the meanings specified in the
Indenture (defined below).


WHEREAS, as of the date hereof, each Consenting Senior Note Holder is the
registered owner of certain 15.0% Senior Secured Notes due 2018 of Emergent (the
“Senior Notes”) issued pursuant to that certain Indenture dated as of March 11,
2016 (as supplemented, amended and amended and restated from time to time, the
“Indenture”);


WHEREAS, Emergent has entered into certain Master Transaction Agreements, dated
as of March 15, 2017 and as amended to date and from time to time (the “Master
Transaction Agreements”) by and between Emergent, PJC Investments, LLC, a Texas
limited liability company (“PJC”), and certain Consenting Convertible Note
Holders party to such Master Transaction Agreements, which provide for, among
other things, a recapitalization of Emergent pursuant to a series of related
transactions, including a New Senior Note Indenture, New Senior Notes, a Senior
Note Exchange Offer, and a Senior Note Purchase Agreement (collectively, the
“Transaction”);


WHEREAS, as a condition to the consummation of the Transaction, holders of more
than 98% of the aggregate outstanding principal amount of Senior Notes (the
“Senior Note Holders”) must validly exchange all of the Senior Notes they hold
pursuant to the exchange offer (the “Senior Note Exchange Offer”) offered to
each Senior Note Holder to exchange its Senior Notes for Emergent’s 8.5% Senior
Notes due 2021 (the “New Senior Notes”) issued under the indenture governing the
New Senior Notes (the “New Senior Notes Indenture”);


WHEREAS, as a condition to the consummation of the Transaction, PJC or its
designee (the “Investor”) and the Senior Note Holders who accept and exchange
all of their Senior Notes in the Senior Note Exchange Offer must enter into a
Senior Note purchase agreement, pursuant to which PJC or the Investor will
purchase 100% of the aggregate principal amount of the New Senior Notes that are
to be issued to such Senior Note Holders at a price equal to the face amount of
each New Senior Note purchased (the “Note Purchase Transaction”);


WHEREAS, under the terms of the Indenture, the Transaction would trigger a
change of control redemption and require Emergent to redeem the Senior Notes at
a price equal to 107.5% of the face amount of the Senior Notes plus all accrued
and unpaid interest; and


WHEREAS, provided the exchange of Senior Notes for New Senior Notes and sale of
such New Senior Notes to PJC or the Investor occur simultaneously and the
Consenting Senior Note Holders receive the Sale Price, and subject to the other
terms and conditions set forth below, the Consenting Senior Note Holders are
willing to accept the other payments set forth in this Agreement from Emergent
in lieu of the payment that would have been due under the terms of the Indenture
as a result of a change of control.






--------------------------------------------------------------------------------




NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the terms and conditions set forth herein,
the parties hereto hereby agree as follows:


Article 1
1.01 Tender of Senior Notes. Subject to and conditioned upon the closing of the
Transaction contemplated under the Master Transaction Agreements (the
“Transaction Closing”), the Parties hereto agree that on or before the date that
is five (5) business days after the date Emergent launches the Senior Note
Exchange Offer, each Consenting Senior Note Holder shall tender, in accordance
with and subject to the terms and conditions of the Senior Note Exchange Offer
which terms will include, among other things, entering into, concurrent with the
tender, a Senior Note purchase agreement with PJC or the Investor to sell 100%
of the aggregate principal amount of the New Senior Notes that are to be issued
to such Consenting Senior Note Holder at a price equal to 100% of the face
amount of each New Senior Note purchased (the “Sale Price”), all of the Senior
Notes it holds into the Senior Note Exchange Offer in exchange for New Senior
Notes to be governed by the New Senior Note Indenture (the “Senior Notes
Exchange”). At the Transaction Closing including the closing under the Senior
Note purchase agreement (the “Closing Date”), to consummate the Transaction and
compensate the Consenting Senior Note Holders for amounts they would have
received under the Indenture as a result of the Transaction, Emergent agrees to
pay to each Consenting Senior Note Holder 5.0% of the face amount of the Senior
Notes held by such Consenting Senior Note Holder plus all accrued but unpaid
interest under such Senior Notes through the Closing Date (collectively, the
“Sale Participation Fee,” and together with the transactions contemplated under
the Agreement, Senior Note Exchange Offer, New Senior Note Indenture, Note
Purchase Transaction, and the Sale Price, the “Senior Note Transactions”).
Emergent shall not be obligated to pay the Sale Participation Fee unless and
until all of the conditions to the effectiveness thereof set forth herein and/or
in other Senior Note Transactions have been satisfied or will be satisfied or
waived by the applicable parties; provided that the effectiveness of the Senior
Notes Exchange shall be subject to the receipt by such Consenting Senior Note
Holder on the Closing Date of the Sale Price and Sale Participation Fee due to
such Consenting Senior Note Holder in accordance with the terms hereof, as well
as the payment of all amounts due pursuant to Section 3.05. Notwithstanding
anything contained herein to the contrary, if each Consenting Senior Note Holder
does not receive the Sale Price and Sale Participation Fee due to such
Consenting Senior Note Holder in accordance with the terms hereof on or before
the Closing Date, the Senior Notes Exchange shall be null and void and without
effect and the Consenting Senior Note Holders shall retain full ownership of the
Senior Notes. Notwithstanding anything contained herein to the contrary, any
document to which a Consenting Senior Note Holder is to become a party in
connection with the Senior Note Transactions shall be in a form and substance
reasonably satisfactory to such Consenting Senior Note Holder.


    
1.02 Transferability of the Senior Notes. Each Consenting Senior Note Holder
agrees that, during the Pre-Closing Period, it shall not, directly or
indirectly, sell, assign, loan, issue, pledge,


2

--------------------------------------------------------------------------------




hypothecate, convey or otherwise transfer or dispose of or grant, issue, or sell
any option, right to acquire, voting, participation, or other interest in (each,
a “Transfer”) any of the Senior Notes set forth opposite such Consenting Senior
Note Holder’s name on Schedule 2.01(b), and any purported Transfer of any Senior
Notes that results in the aggregate principal amount of Senior Notes held by
such Consenting Senior Note Holder being less than the aggregate principal
amount of Senior Notes set forth opposite such Consenting Senior Note Holder’s
name on Schedule 2.01(b) shall be null and void and without effect, unless the
transferee thereof (the “Transferee”) either (i) is a Consenting Senior Note
Holder at the time of such Transfer, or (ii) prior to the effectiveness of such
Transfer, agrees in writing, for the benefit of and in a manner satisfactory to
Emergent, to become bound by all of the terms of this Agreement applicable to a
Consenting Senior Note Holder (including with respect to any and all Senior
Notes it already may own or control prior to such Transfer) by executing a
joinder agreement in form and substance satisfactory to Emergent (a “Joinder
Agreement”), and delivering an executed copy thereof to counsel to Emergent, in
which event (x) the Transferee shall be deemed to be a Consenting Senior Note
Holder hereunder with respect to all Senior Notes held by such Transferee and
(y) the transferor Consenting Senior Note Holder shall be deemed to relinquish
its rights, and be released from its obligations, under this Agreement solely to
the extent of such transferred Senior Notes. Notwithstanding the foregoing, the
restrictions on Transfer set forth in this Section 1.02 shall not apply to the
grant of any liens or encumbrances on any Senior Notes in favor of a bank or
broker-dealer holding custody of such Senior Notes in the ordinary course of
business, which do not adversely affect such Consenting Senior Note Holder’s
obligations under this Agreement, and which lien or encumbrance is released upon
the Transfer of such Senior Notes. Any Transfer that does not comply with the
foregoing shall be deemed void ab initio and Emergent shall have the right to
enforce the voiding of such Transfer.




1.03 Sale of Senior Notes in Lieu of Exchange. Notwithstanding anything in this
Agreement to the contrary, Emergent may elect not to launch the Senior Note
Exchange Offer. If Emergent elects not to launch the Senior Note Exchange Offer,
(i) each Consenting Senior Note Holder agrees to enter into a Senior Note
purchase agreement with PJC or the Investor to sell at the Transaction Closing
100% of the Senior Notes it holds at a price equal to the face amount of such
Senior Notes in lieu of participating in the Senior Note Exchange Offer and (ii)
at the Closing Date, Emergent agrees to pay the Sale Participation Fee to the
Consenting Senior Note Holders; provided, that each Consenting Senior Note
Holder shall retain full ownership of the Senior Notes until such Consenting
Senior Note Holder receives the Sale Price and Sale Participation Fee due to
such Consenting Senior Note Holder in accordance with the terms hereof on or
before the Closing Date.


Article 2
    
2.01    Representations and Warranties of the Consenting Senior Note Holder.
Each
Consenting Senior Note Holder represents and warrants to Emergent as follows:


(a) It has the requisite corporate or other entity (as applicable) power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. The execution and


3

--------------------------------------------------------------------------------




delivery by it of this Agreement and the performance of its obligations
hereunder have been duly authorized by all requisite corporate or other entity
(as applicable) action on its part and no other corporate or other entity (as
applicable) authorization or proceedings on its part is required therefor. This
Agreement has been duly executed and delivered by it, and, assuming the due
authorization, execution and delivery of this Agreement by the other parties
hereto, constitutes its legal, valid and binding obligation, enforceable against
it in accordance with its terms.


(b) Such Consenting Senior Note Holder (i) is the sole beneficial and record
owner of the principal amount of Senior Notes set forth opposite its name on
Schedule 2.01(b), having good and marketable title to such Senior Notes, free
and clear of any taxes or encumbrances, and (ii) has full power and authority to
vote on and consent to matters concerning such Senior Notes (including all
matters relating to such Senior Notes as set forth in this Agreement). Other
than this Agreement, there are not any contracts, options, warrants or other
rights of any kind that entitle any individual, partnership, firm, corporation,
association, trust, unincorporated organization, joint venture, limited
liability company or other entity (“Person”) to acquire any Senior Notes held by
such Consenting Senior Note Holder. At the Transaction Closing, such Consenting
Senior Note Holder will convey to PJC or the Investor good and marketable title
to such Senior Notes, free and clear of any security interests, liens, adverse
claims, taxes or encumbrances.


2.02 Representations and Warranties of Emergent. Emergent represents and
warrants to the Consenting Senior Note Holder as follows:


(a) It has the requisite corporate power and authority to execute and deliver
this Agreement and to perform its obligations hereunder. The execution and
delivery by Emergent of this Agreement and the performance of its obligations
hereunder have been duly authorized by all requisite corporate action and no
other corporate authorization or proceedings on the part of Emergent is required
therefore, except for the approval of the holders of Emergent’s common stock
that is required to adopt, effect and consummate all of the Senior Note
Transactions. This Agreement has been duly executed and delivered by Emergent
and, assuming the due authorization, execution and delivery of this Agreement by
the other parties hereto, constitutes a legal, valid and binding obligation of
Emergent, enforceable against it in accordance with its terms.


(b)    No Default or Event of Default has occurred or is continuing as of the
date hereof.


(c) The Liens purported to be created under the Security Documents will be valid
and enforceable (with the priority required under the Security Documents).


Article 3


3.01 Reservation of Rights. Nothing contained in this Agreement or any delay by
any Senior Note Holder in exercising any rights, powers, privileges and remedies
under the Indenture, any other Transaction Document, or applicable law with
respect to any Default or Events of Default now existing or hereafter arising
under the Indenture or any of the other Transaction Documents shall be construed
as a waiver or modification of such rights, powers, privileges and remedies.
This Agreement is not, and shall not be deemed to be, a waiver of, or a consent
to, any


4

--------------------------------------------------------------------------------




default, noncompliance, Default, Event of Default now existing or hereafter
arising under the Indenture or any of the other Transaction Documents.
 
3.02 Authorizations. Subject to the terms and conditions of this Agreement, from
the date of this Agreement until the closing of the Senior Note Transactions
contemplated hereby or the earlier termination of this Agreement in accordance
with Section 3.03 (the “Pre-Closing Period”), the parties to this Agreement
shall, in good faith and in a reasonably timely manner, use their reasonable
best efforts to take, or cause to be taken, all actions, and to do, or cause to
be done, all things necessary, proper or advisable under applicable law to
consummate and make effective the transactions contemplated hereby. Each party
hereto will execute and deliver all such further instruments, documents and
agreements and take all such further action as may be necessary or desirable in
order to consummate the transactions contemplated hereby. Each Consenting Senior
Note Holder shall notify Emergent in writing of any development occurring after
the date hereof that causes, or that would reasonably be expected to cause, any
material breach of any of the representations, warranties, covenants or
agreements of such Consenting Senior Note Holder set forth herein. During the
Pre-Closing Period, the Consenting Senior Note Holders retain all rights under
the Indenture including in respect of any Default or Event of Default that may
occur during such period, and Emergent remains liable for its obligations under
the Indenture to the same extent as if this Agreement did not exist.


3.03 Termination. This Agreement will automatically terminate without any notice
or other action by any party hereto upon the earliest to occur of (a) the mutual
written consent of each Consenting Senior Note Holder and Emergent, (b) the
termination of the Master Transaction Agreements, or (c) July 31, 2017;
provided, that nothing herein shall relieve any party hereto from liability for
any breach of this Agreement and this Section 3.03 and Section 3.04 shall
survive any termination of this Agreement. Upon the termination of this
Agreement in accordance with this Section 3.03, the Consenting Senior Note
Holders shall have no further obligations hereunder and shall retain all rights,
powers, privileges and remedies under the Indenture and all other Transaction
Documents.


3.04 Release. In order to eliminate any possibility that any past conditions,
acts, omissions, events, circumstances or matters might impair or otherwise
adversely affect any of the rights, interests, contracts, collateral security or
remedies of the Consenting Senior Note Holders, upon the Closing Date Emergent
unconditionally releases, waives and forever discharges (A) any and all
liabilities, obligations, duties, promises or indebtedness of any kind of the
Consenting Senior Note Holders to Emergent, except the obligations to be
performed by the Consenting Senior Note Holders as expressly stated in this
Agreement and those expressly stated to survive the termination of any
Transaction Document, and (B) all claims, offsets, causes of action, suits,
counterclaims, or defenses of any kind whatsoever (if any), whether known or
unknown, which Emergent might otherwise have against any of the Consenting
Senior Note Holders, in either case (A) or (B) on account of any condition, act,
omission, event, circumstance or matter of any kind whatsoever which existed,
arose or occurred at any time prior to the Closing Date or which could
thereafter arise as the result of the execution of (or the satisfaction of any
condition precedent or subsequent contained in, or the performance of, or
compliance with, any covenant or provision of) this Agreement or any of the
Transaction Documents.


5

--------------------------------------------------------------------------------






3.05 Expenses. Except as may otherwise be specifically provided herein, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby will be paid by the party incurring such
expenses, whether or not the Senior Note Transactions are consummated.


3.06    Miscellaneous.


(a)    Any provision of this Agreement may be (i) waived by the party benefited
by the provision, but only in writing, or (ii) amended or modified at any time,
but only by a written agreement signed by Emergent and the Consenting Senior
Note Holders that, in aggregate, hold a majority of the aggregate principal
amount of the outstanding Senior Notes, or, to the extent such amendment, waiver
or modification is adverse to the economic interests of the Consenting Senior
Note Holders (as determined by the Consenting Senior Note Holders in their
reasonable discretion), all of the Consenting Senior Note Holders. Any such
waiver shall constitute a waiver only with respect to the specific matter
described in such writing and shall in no way impair the rights of Emergent or
Consenting Senior Note Holders granting such waiver in any other respect or at
any other time. The failure or delay by any party to this Agreement to assert
any of its rights under this Agreement or otherwise shall not constitute a
waiver of such rights nor shall any single or partial exercise by any party to
this Agreement of any of its rights under this Agreement preclude any other or
further exercise of such rights or any other rights under this Agreement.


(b)    This Agreement constitutes the final, exclusive and entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties hereto with respect to the subject matter of this Agreement. This
Agreement is not intended to and does not confer upon any Person other than the
parties hereto (and their respective successors and permitted assigns) any
rights (legal, equitable or otherwise) or remedies, whether as third party
beneficiaries or otherwise.


(c)    This Agreement shall be governed in all respects by, and construed in
accordance with, the laws of the State of New York (without giving effect to its
principles of conflicts of laws, to the extent such principles would require or
permit the application of the laws of a jurisdiction other than the State of New
York). Any claim, action or dispute against any party to this Agreement arising
out of or in any way relating to this Agreement shall be brought in the courts
of the State of New York located in the City and County of New York or in the
Federal Courts of the United States sitting in the State, County and City of New
York. Each of the parties to the Agreement hereby irrevocably submits to the
exclusive jurisdiction of such courts for the purpose of any such claim, action
or dispute; provided that a final judgment in any such claim, action or dispute
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Each of the parties hereto
irrevocably waives and unconditionally agrees not to assert, by way of a motion,
as a defense, counterclaim or otherwise, in any action or proceeding with
respect to this Agreement (a) any objection that it may ever have that the
laying of venue of any such claim, action or dispute in any federal or state
court located in the above named state or city is improper, (b) any objection
that any such claim, action or dispute brought in any of the above


6

--------------------------------------------------------------------------------




named courts has been brought in an inconvenient forum or (c) any claim that it
is not personally subject to the jurisdiction of the above named courts.


(d)    Each party hereto hereby knowingly and voluntarily waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any suit, action or other proceeding directly or indirectly arising
out of, under or in connection with this Agreement. Each party hereto certifies
and acknowledges that (a) no representative, agent or attorney of any party
hereto has represented, expressly or otherwise, that such party hereto would
not, in the event of litigation, seek to enforce the foregoing waiver, (b) each
party hereto understands and has considered the implications of this waiver, (c)
each party hereto makes this waiver voluntarily and (d) each party hereto has
been induced to enter into this Agreement by, among other things, the mutual
waivers and certifications in this Section 3.06(d).


(e) The Section headings contained in this Agreement are for reference purposes
only and do not limit or otherwise affect any of the substance of this
Agreement.


(f) This Agreement may be executed in one or more counterparts (including by
facsimile or other electronic transmission), all of which shall be considered
one and the same agreement and shall become effective when one or more such
counterparts have been signed by each of the parties and delivered to the other
parties.


(g) Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned, in whole or in part, by operation of law or
otherwise by any of the parties without the prior written consent of the other
parties. Subject to the preceding sentence, this Agreement shall be binding
upon, inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns. Purported assignments other than in
accordance with the terms of this Agreement shall be null and void.


(h)    The parties agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. It is accordingly agreed that
the parties hereto shall be entitled to seek and obtain an injunction or
injunctions to prevent breaches of this Agreement and a decree or order to
enforce specifically the terms and provisions of this Agreement in the courts of
the State of New York, this being in addition to any other remedy to which they
are entitled at law or in equity. Each party agrees that it will not oppose the
granting of an injunction, specific performance or other equitable relief on the
basis that the party seeking such injunction, specific performance or other
equitable relief has an adequate remedy at law or that any award of specific
performance is not an appropriate remedy for any reason at law or equity. In the
event that any party seeks an injunction or injunctions to prevent breaches of
this Agreement or to enforce specifically the terms and provisions of this
Agreement, such party shall not be required to provide any bond or other
security in connection with any such injunction or other judgment.
 
(i)    All rights, powers and remedies provided under this Agreement or
otherwise available in respect hereof at law or in equity will be cumulative and
not alternative, and the exercise


7

--------------------------------------------------------------------------------




of any thereof by any party will not preclude the simultaneous or later exercise
of any other such right, power or remedy by such party.


(j)    If any provision of this Agreement or the application of any such
provision to any Person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.


[Signature pages follow]




8

--------------------------------------------------------------------------------








Execution Version






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date first above written.


EMERGENT CAPITAL


            
By:_________________________
Name:
Title:


  






































[Signature page to Exchange Participation Agreement]




--------------------------------------------------------------------------------







Execution Version






IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
date first above written.


[CONSENTING SENIOR NOTE HOLDER]






By:_________________________
Name:
Title:








































































[Signature page to Exchange Participation Agreement]


